Title: From George Washington to Brigadier General William Smallwood, 20 August 1777
From: Washington, George
To: Smallwood, William



Sir
Camp in Bucks County [Pa.] 20th Augt 1777.

I was yesterday favd with yours of the 15th by Capt. Cosden. I am sorry to hear that you did not find your Brigade in that order, as to

discipline &ca that you could have wished, but I hope your attention to it in person will soon work the necessary reform.
I most sincerely wish that the success of the recruiting Service had been such, that all our Brigades would have made a more respectable figure. In arranging the Army at the commencement of the Campaign, I endeavoured to make the Brigades as equal as possible in point of numbers, some have outgrown others by the increase of the strength of particular Regiments, and that is the Reason why Genl De Borre’s exceeds yours, Hazens Regiment having increased considerably. In Brigading the Army I went by the following Rule, I distributed the Regiments according to their Ranks. for instance, if the Regiments of any particular State were sufficient to form three Brigades, I gave the 1st Regt to the 1st Brigade, the 2d to the 2d and the 3d to the 3d and the intermediate ones in the same proportion. But when ever a Colonel was promoted to the Rank of Brigadier General, I made it an invariable Rule to take the Regiment which he had formerly commanded out of his Brigade, thereby to prevent all imputation of partiality from being made by the Officers of the other Regiments in the Brigade, for I know it is very natural for an Officer to have a strong Affection for the Corps which he has commanded.
It is very uncertain whether our Movement will be northward or southward, and therefore would not yet determine whether the detatchment of the 5th Maryland Regt shall immediately join the main Body in sussex County. If matters should so turn out that you are ordered to march Northward, you may then send back the detatchment to join the Regiment, if we move southward they will probably join of course.
I very much approve of your sending back a good Officer to pick up your sick and straglers, and if you can cut off any of the numberless and useless Horses that attend our Army you will render a most essential peice of Service to the public and set an example that will do you honor. The destruction that is made by them of enclosures, Grass and Grain is intolerable & is the Cause of universal Complaint among the Inhabitants.
I have ever been very cautious of granting permission to persons, who have been long resident, to go into New York, because their observations may do us great injury. But if you think Mr Smith is a person who leaves the Country on Account of his Business and not as an Enemy to us, I will not refuse your Request. You must lay him under injunctions not to disclose any matters that may come under his observation on his journey, and when he arrives at Philada, if he will write me a line, I will grant him a passport and point out his Rout, that he may not fall in with any of our principal posts. I am &ca.
